UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2295



MILTON L. YOUMANS,

                                              Plaintiff - Appellant,

          versus


MANNA INCORPORATED, of the Low Country, d/b/a
Wendys Restaurant,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-97-2608-2-18AJ)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton L. Youmans, Appellant Pro Se. George Trenholm Walker, Sean
Kevin Trundy, PRATT-THOMAS, PEARCE, EPTING & WALKER, P.A., Charles-
ton, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Milton L. Youmans appeals the district court’s order granting

the Defendant’s motion for summary judgment in Youmans’ Title VII

action alleging racial and gender discrimination. We have reviewed

the record and the district court’s opinion accepting the rec-

ommendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Youmans v. Manna Inc., No. CA-97-2608-2-18AJ (D.S.C. July 16,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2